ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
The amendment after final filed on 16 May 2022 has not been entered.  The proposed amendments to independent claims 1 and 7 require a first connection tab and a second connection tab, such that the first side surface member is provided between the first connection tab and the second connection tab and the first connection tab and the second connection tab protrude from the first side surface member.  This combination of limitations was not previously included and as it further limits the claimed invention, additional search and consideration will be necessary.  
Applicant should note that the use of the indefinite article in the limitation “a second connection tab” on line 4 in claim 3 would likely trigger a rejection under 35 USC 112(b), because claim 1 introduces “a second connection tab” (line 2) and thus there is ambiguity as to whether the limitation of claim 3 is referring to the “second connection tab” of claim 1 or whether it is introducing a new “second connection tab”.
Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Claims 1 and 3-20 remain rejected.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724